Title: Thomas Jefferson to Philip I. Barziza, 24 February 1817
From: Jefferson, Thomas
To: Barziza, Philip I.


          
            Dear Sir
            Monticello Feb. 24. for 23. 17.
          
          Your favor of the 14th came to hand last night. letters from mr Thweatt and mr Baker of the House of Representatives, and mr Cabell of the Senate (whose attention I had asked to see justice done you) had informed me that the legislature had declined acting on your case, as one which belonged to the courts of justice. my hope had been that they would give to you any right which might have resulted to the  state by escheat: and it seems their opinion that there has been no escheat. the courts of justice will therefore have to decide on it, and I would advise you to prefer those of the state to the US. courts.
          On the question of legal right, I really am not qualified to give you advice worth your notice. upwards of 40. years withdrawn from the practice of the law & from all familiarity with legal questions have rendered me entirely rusty on those subjects. the general view I have had was this. your grandmother, mrs Paradise, was a native citizen of Virginia, and did not lose that character by her residence in England. our laws Ch. 110. § 1.  makes children, wheresoever born, of citizens, to be citizens themselves. your mother then, the countess Barziza was a citizen. but even were she not, the same laws Ch. 93. §. 18. makes descent thro’ an alien no bar, and the law of Congress 1802 c. 28. §. 4. respects not natural citizens, but those formally naturalized. the only doubt which occurs to me iswhether, there being collateral heirs capable of recieving the descent at the moment it was cast by the death of mrs Paradise, whether it could be divested by your becoming subsequently a citizen. on this question, and on that whether the marriage settlement of mrs Paradise is entirely out of the question, the lawyers of the day are much better qualified to decide than I am. our courts being, as they should be, inaccessible to all private influence or application, I can only offer my good wishes for your success, because I believe it just in natural law, and assure you of my great esteem and respect.
          Th: Jefferson
        